Citation Nr: 0011195	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-18 080A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for recurrent low back 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1992.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1992 rating 
decision from the Huntington, West Virginia, Regional Office 
(RO), which confirmed the schedular 20 percent evaluation in 
effect for recurrent back strain.  The veteran perfected a 
timely appeal to that decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's lumbar spine disability is reasonably shown 
to be productive of severe limitation of motion and severe 
functional impairment due to pain.

3.  The record does not disclose unusual and exceptional 
disability factors that render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

A schedular evaluation of 40 percent, but no higher, for 
recurrent low back strain is warranted.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), Part 4, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Schedular Evaluation

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The history of the veteran's service-connected recurrent back 
strain may be briefly described.  According to a service 
medical record dated in July 1990, the veteran was seen for 
complaints of low back pain intermittently of approximately 3 
weeks duration.  He stated that the pain had become worse 
over the previous 48 hours and that he had marked difficulty 
bending.  The diagnosis was lower back strain with muscle 
spasm.

According to the report of a Department of Veterans Affairs 
(VA) orthopedic examination conducted in February 1992, it 
was the examiner's conclusion that the veteran had a 
diagnosis of recurrent low back strain, and mild compression 
deformity at L1 and T12.  At that time, the veteran 
complained of experiencing low back pain after walking for 15 
to 20 minutes, and after sitting for 40 minutes.  He said 
that once in the past two months he had a tingling sensation 
of the left leg.  Objective findings revealed no limp on 
walking, and it was noted that the veteran was able to remove 
his shoes and clothes easily for the examination.  There was 
no evidence of any postural abnormalities, fixed deformities, 
or muscle spasm of his back.  Range of motion testing 
revealed that the veteran had forward flexion to 50 degrees, 
backward extension to 20 degrees, left and right lateral 
flexion to 30 degrees, and left and right rotation to 35 
degrees.  There was objective evidence of pain on motion with 
some discomfort on extension and flexion.  Hypalgesia on the 
left lateral thigh and lateral calf was also noted.  Straight 
leg  raising was to 80 degrees, left leg, with complaints of 
back  pain.  Lasegue's sign was positive.  X-rays of the 
lumbosacral spine revealed mild wedging compression 
deformities involving T12 and L1, which the radiologist 
opined could be due to old or recent trauma.  Minimal 
scoliosis was also noted.

In a rating action dated in May 1992, the RO granted service 
connection for recurrent low back strain and assigned a 
schedular 10 percent evaluation for that disability under the 
provisions of Diagnostic Code 5295 of the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4.

VA outpatient treatment records dated from May and June 1992 
show that the veteran received treatment for complaints of 
recurring low back pain symptoms.  In June 1992, the veteran 
reported that he recently hurt his back while lifting at work 
and had to quit his job.

In a decision dated in August 1995, the Board, in pertinent 
part, assigned a 20 percent evaluation for recurrent low back 
strain based upon the findings cited in the service medical 
records, the report of a VA orthopedic examination conducted 
in February 1992, and VA outpatient treatment records dated 
from May and June 1992.

The report of a VA orthopedic examination performed in 
September 1997 included the examiner's diagnostic impression 
of chronic lumbosacral strain/sprain.  At that time, the 
veteran reported complaints of pain across the lower back, 
mainly on the left, and which will occasionally go into his 
left leg.  He stated that he has noticed a little bit of a 
limp on his left side.  He mentioned that lately he has 
noticed a little bit of a limp on his left side, etc., and 
was sometimes better when changing position.  On examination, 
the veteran was not in any acute distress.  His posture was 
erect and it was noted that he had a very minimal limp on the 
left.  Flexion of the lumbar spine was possible to 45 
degrees; extension of the lumbar spine was possible to 10 
degrees; and side bending of the lumbar spine was possible to 
30 degrees.  There was some associated tenderness and spasm 
in the paravertebral region of the lumbar spine.  The veteran 
was able to squat and arise.  He was able to stand on his 
heels and toes.  He had positive flexes.  There was no 
obvious muscle wasting.  He had negative straight-leg raise.  
X-rays of the lumbar spine were indicated to have been 
normal.

Private and VA outpatient treatment records dated from 
February 1996 to February 1998 reveal that the veteran 
received intermittent treatment for various disorders, to 
include facet syndrome, lumbago thoracic lumbosacral 
neuritis/radiculitis and cervicocranial syndrome, lumbosacral 
strain, bilateral sacroiliac strain and low back pain.

The severity of recurrent low back strain is determined, for 
VA rating purposes, by application of the provisions of Parts 
3 and 4 of the Code of Federal Regulations, and in particular 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, and Diagnostic 
Codes 5292, 5293 and 5295 of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.

It is recognized that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part, which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.

Diagnostic Code 5292 provides that a 20 percent evaluation 
will be assigned for moderate limitation of motion of the 
lumbar segment of the spine.  The next higher evaluation, 40 
percent, requires severe limitation of motion of the lumbar 
segment of the spine.  This is the maximum evaluation 
assignable under this code.  38 C.F.R. Part 4, Diagnostic 
Code 5292.

In this case, the current record shows that the veteran has 
what could reasonably be considered to be "severe" 
limitation of motion of the lumbar spine.  According to the 
report of a VA orthopedic examination conducted in September 
1999, the examiner indicated that forward flexion of the 
lumbar spine was possible to 30 degrees limited by pain; and 
hyperextension of the lumbar spine was possible to 15 
degrees.  The examiner concluded that the veteran had a 
diagnosis of chronic lumbosacral strain.  Additionally, the 
reported clinical findings on the report of a VA orthopedic 
examination addendum dated in October 1999 showed that 
forward flexion of the lumbar spine was possible to 30 
degrees limited by pain; backward extension of the lumbar 
spine was possible to 15 degrees; lateral flexion of the 
lumbar spine was possible to 30 degrees, bilaterally; and 
rotation of the lumbar spine was possible to 20 degrees, 
bilaterally.  Based on those examination findings, the Board 
finds that the criteria contemplated for a 40 percent 
evaluation under Diagnostic Code 5292 "more nearly" 
approximate the degree of impairment associated with the 
veteran's service-connected low back disability.  38 C.F.R. 
Part 4, § 4.7, Diagnostic Code 5292.

The Board has also considered all other applicable diagnostic 
criteria and it is noted, in this regard, that an evaluation 
in excess of 40 percent is not shown to be appropriately 
assignable under any other diagnostic code.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
5286, 5293, 5295.

Diagnostic Code 5286 provides that a 60 percent evaluation 
will be assigned for complete bony fixation of the lumbar 
spine at a favorable angle.  The next higher evaluation, 100 
percent, requires fixation at an unfavorable angle, either 
with marked deformity and involvement of the major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type).  This is the maximum evaluation assignable 
under this code.  38 C.F.R. Part 4, Diagnostic Code 5286.

It is significant to note that there has been no 
demonstration of complete bony fixation of the lumbar spine 
at a favorable angle or other symptomatology envisioned for a 
60 percent evaluation under Diagnostic Code 5286.  The 
reported clinical findings on the report of VA orthopedic 
examination addendum dated in October 1999 reflect range of 
motion, albeit somewhat limited.  From the above discussion, 
it should be apparent that the veteran's service-connected 
low back disability does not meet the criteria for an 
increased evaluation under Diagnostic Code 5286.

Diagnostic Code 5293 provides that a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief. The next higher 
evaluation, 60 percent, is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc and intermittent relief.  This is the maximum rating 
assignable under this code. 38 C.F.R. Part 4, Diagnostic Code 
5293.

The current record fails to reasonably establish that the 
veteran has what could reasonably be considered to be more 
than severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  In a VA orthopedic 
examination addendum dated in October 1999, there was no 
probative pertinent evidence of any symptoms compatible with 
sciatic neuropathy with demonstrable muscle spasm, absent 
jerk or other neurological findings due to the service-
connected back disability.  Significantly, the examiner noted 
that there were no symptoms or neurological signs of 
radiculopathy.  The examiner also noted that the veteran's 
straight leg raising on the left was positive at 50 degrees.  
Moreover, the examiner noted that the veteran's ankle and 
knee jerks were normal.  In light of the objective medical 
evidence discussed above, especially the findings regarding 
neurological symptoms, the Board finds that the term 
"severe" more nearly approximates the degree of severity of 
the veteran's service-connected low back disability; and the 
criteria for a higher evaluation under Diagnostic Code 5293 
are not met. 38 C.F.R. Part 4, § 4.7, Diagnostic Code 5293.

Diagnostic Code 5295 provides that a 40 percent evaluation is 
warranted for lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  This is the maximum evaluation assignable 
under this code 38 C.F.R. Part 4, Diagnostic Code 5295.

At the VA orthopedic examination conducted in September 1999, 
the veteran complained of tenderness over the left lower 
back.  Additionally, the examiner stated that the examination 
of the veteran's back revealed a loss of the normal curve.  
However, there was no probative evidence that the veteran's 
back was manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, or abnormal 
mobility on forced motion.  Moreover, Diagnostic Code 5295 
does not provide for an evaluation in excess of 40 percent.  
38 C.F.R. Part 4.

The Board has also considered the various other provisions of 
38 C.F.R. Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), but finds that they do not 
provide a basis upon which to grant an evaluation higher than 
40 percent for recurrent low back strain.  In this regard, 
the Board notes that, at the time of the VA orthopedic 
examination in September 1999, the veteran reported 
complaints of constant dull pain in his back, which 
occasionally becomes sharp and radiates into the left lower 
extremity. While examining the veteran's lumbar spine, the 
examiner noted that there was loss of the normal curve and 
there was tenderness over the lower back.  As noted above, 
the October 1999 VA orthopedic examination addendum revealed 
no sign of neurological impairment, including motor or 
sensory loss, pathological reflexes, and localizing signs, 
attributed to the service-connected low back disability.  
Additionally, a computerized tomography scan of the lumbar 
spine conducted in March 1998 showed hypertrophy of the 
ligamentum flavum at all levels with mild facet hypertrophy 
present at L5-S1 level.  Moreover, a magnetic resonance 
imaging spectroscopy performed in September 1998 revealed 
generalized disc degeneration and desiccation without focal 
abnormality.  With regard to establishing loss of function 
due to pain, it is necessary that complaints be supported by 
underlying evidence of adequate pathology. See 38 C.F.R. § 
4.40.  The Board finds that the effects of pain reasonably 
shown to be due to the veteran's recurrent low back strain 
are, however, already contemplated within the grant of an 
increase to 40 percent for severe limitation of motion and/or 
function of the lumbar spine.  There is no indication that 
pain due to disability of the lumbar spine causes functional 
loss greater than that contemplated by the currently assigned 
40 percent evaluation.  38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

B.  Extraschedular Consideration

The Board observes that throughout the pendency of his claim 
and appeal, the veteran has essentially maintained that his 
service-connected low back disability should be evaluated as 
40 percent disabling.  As a result of this decision, the 
disability will now be rated as such.  In addition, the RO 
has considered the application of 38 C.F.R. § 3.321(b)(1), 
but it was determined that the service-connected low back 
disability did not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board concurs in the 
RO's determination on this point.  It is recognized that the 
veteran has submitted evidence which shows that his 
employment has been adversely affected by his service-
connected low back disability, most notably due to multiple 
absences due to pain associated with the disability.  The 
Board also notes, however, that the veteran submitted this 
evidence in support of his claim that the disability rating 
should be increased to the level of 40 percent, a level of 
disability that the Board now concedes.  The 40 percent 
rating which will be assigned in accordance with this 
decision contemplates severe disability, and inherent in such 
a rating is recognition that the disability produces 
significant impairment of employment.  See 38 U.S.C.A. 
§ 1155.  Generally, the degrees of disability specified in 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Thus, while the Board 
acknowledges the evidence of the veteran's loss of work time, 
the Board does not find that the circumstances present an 
exceptional case where the evidence indicates that there is 
marked interference with employment or frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impractical.  The Board 
believes that a 40 percent rating adequately compensates the 
veteran for his service-connected low back disability, 
including the considerable loss of working time.  
Accordingly, a 40 percent schedular evaluation is warranted 
for the veteran's service-connected low back disability.


ORDER

A 40 percent evaluation for recurrent low back strain is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

